COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
                                                                   No. 08-16-00174-CV
IN THE INTEREST                                  §
                                                                      Appeal from the
OF C.S.I.A. AND A.A.A.,                          §
                                                                    83rd District Court
CHILDREN                                         §
                                                                  of Pecos County, Texas
                                                 §
                                                                   (TC# P-6811-83-CV)
                                                 §

                                       JUDGMENT

       The Court has considered this cause on Appellant’s motion to dismiss the appeal and

concludes that the appeal should be dismissed, in accordance with the opinion of this Court. We

therefore dismiss the appeal. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 14TH DAY OF DECEMBER, 2016.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.